Citation Nr: 9931908	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a low back disability 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected low back disability is manifested 
by computerized tomography (CT) scan evidence of a central 
disc protrusion at L5-S1 causing a mild broad ventral 
impression on the thecal sac without objective medical 
evidence of pain or limitation of motion of the spine.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Factual Background

Service connection was originally established by a Board 
decision dated in October 1996.  A rating decision dated in 
December 1996 awarded a 10 percent evaluation under 
Diagnostic Codes 5003-5295 for a low back disability.  

During a December 1996 VA orthopedic examination, the veteran 
walked with a cane, taking slow, short steps, appearing to be 
in some discomfort.  There was some tightness and spasm in 
the paraspinal muscles.  No neurological deficit was noted.  
He refused any motion testing because of pain.  The range of 
motion was considered to be less than 10 degrees in each 
direction.  The diagnosis was degenerative arthritis of the 
lumbosacral spine.  The December 1996 X-ray report notes the 
presence of moderate multilevel degenerative disc disease 
with normal posterior elements and sacroiliac joints.  

A January 1997 rating decision increased the evaluation to 40 
percent based on the orthopedic examination report.  In 
January 1998 the veteran submitted the current increased 
rating claim.  

During a March 1998 VA general medical examination, the 
veteran gave a history that included diabetes mellitus, gout 
and degenerative joint disease.  His complaints consisted of 
pain going down his left leg to the knee and occasionally to 
his left foot.  He complained that his left leg would 
sometimes give out, that his pain caused trouble sleeping, 
that prolonged standing, walking and sitting also caused 
pain.  Weather changes would aggravate his back pain and he 
needed assistance getting into and out of the bathtub.  
Balance problems and pain required that he walk slowly.  
Objectively, his posture was within normal limits and his 
spinal alignment was normal.  His gait was slow and somewhat 
unsteady.  He declined range of motion testing for fear of 
pain.  The diagnoses included degenerative disc disease with 
left lower extremity radicular symptoms, gout and diabetes 
mellitus.  

In an April 1998 affidavit, Irene E. Barback, D.C., stated 
that she had treated the veteran's back condition since 1986, 
but that it possibly required surgical intervention.  It 
affected walking and the veteran could only sit for short 
periods.  He needed an aide to help him lie down and to take 
a shower.  She stated that the impairment involved the lower 
extremities and that there was a sciatic nerve pressure 
involvement that radiates down the left side limiting the 
veteran's ability to walk.  She added that it was probably 
due to disc pressure from one or more lumbar discs that 
created pressure on the left spinal nerve branches.  

During a January 1999 VA orthopedic examination, the veteran 
complained of constant low back and left lower extremity pain 
without weakness of the lower extremities.  He entered the 
examination room with a slow, shuffling gait using a cane 
with his right hand.  He alternated between sitting and 
standing during the interview process.  He sat erect in the 
examination chair.  He was able to stand and undress without 
leaning against anything.  During the formal range of motion 
testing he flexed to 20 degrees, extended to 15 degrees, and 
reported pain on both movements.  Right and left lateral 
flexion was to 20 degrees each and right and left rotation 
was to 30 degrees.  His lumbar lordosis was flattened without 
scoliosis, his kyphosis was normal. There was 4+/4+ guarding 
for lumbar flexion and extension which was inconsistent with 
the fact that he had normal paraspinal muscle tone without 
evidence of spasm.  He was tender to minor pressure at the 
L4-L5 interspace.  He could heel and toe walk without 
difficulty.  He reported low back pain on squatting to 20 
percent of normal.  He was reluctant to tandem walk.  When he 
did, he had difficulty that appeared to be more related to 
symptom magnification than to true anatomic deficit since his 
left thigh, the affected lower extremity, was slightly larger 
in diameter than the right.  Straight leg raising from the 
sitting position was negative to 90 degrees.  He reported 
increased back pain at 70 degrees of straight leg raising 
from the supine position.  The Faber-Patrick maneuver was 
negative bilaterally.  He had diminished vibratory sensation 
from the mid-foot distally bilaterally.  There was a 
questionable hypersensitivity of the lateral aspect dorsally 
of the left foot.  There was a prompt give way bilaterally on 
strength testing of both lower extremities.  

The examiner noted that when the examination concluded the 
veteran walked down the hall with a somewhat faster gait than 
during the examination and that he had a normal heel strike 
in a neutral plane and that he was dragging his cane.  The 
examiner found no evidence of neurologic impingement 
whatsoever and ordered a computerized tomography (CT) scan 
and an electromyogram of the left lower extremity.  The 
neurological examiner agreed with his findings.  The 
impressions were lumbar degenerative disc disease with 
symptom magnification, gout by history without evidence of 
arthritic changes and adult onset diabetes mellitus with mild 
peripheral neuropathy.  

During the January 1999 VA neurological examination, the 
examiner noted that the veteran was in no apparent distress.  
He had marked give way weakness on motor testing.  At one 
point he lifted his leg in the air thinking that the examiner 
wished to examine his foot.  When the examiner wished to test 
motor strength the veteran could not even lift his legs out 
of the chair.  He gave absolutely no effort whatsoever on any 
motor testing.  He showed the same degree of weakness in 
upper extremities and lower extremities, but when he needed 
to take off his shoes and socks or pull his pants up or down 
or bend over he exhibited normal strength.  He could rise 
from a chair without using his arms for support at all.  

On sensory testing the veteran reported decreased pin 
pinprick sensation in a "nonanatomical" pattern involving 
crossing of dermatomes and peripheral nerve distributions, 
decreased sensation throughout on the left side, including 
the arm.  He had no vibratory sense at the toes only, which 
was consistent with his age.  

The veteran apparently had great difficulty in raising his 
toes to meet the veteran's fingers.  He was not able to reach 
the last half-inch to meet her finger.  The veteran would 
still not quite reach the point regardless of where she moved 
it.  

His gait was shuffling without lifting either foot.  He did 
not rise to his toes or heels, but made no effort to do so.  
However, he was able to hop up out of his chair and stride 
normally and then bend over without any difficulty to pick up 
his cane when it was accidentally knocked across the room.  
Although he reported severe pain on range of motion testing, 
he bent over to remove his shoes and sox without any apparent 
difficulty.  On tandem walking he supported himself on one 
leg and took small baby steps multiple times around the leg 
until he got it in front with each leg.  The examiner noted 
that this maneuver requires a great deal of strength.  

The examiner stated that this was clearly a malingering 
neurologic examination.  She stated that the patient went out 
of his way to attempt to elicit neurologic findings that did 
not make sense anatomically or neurologically.  She added 
that there were many contradictory findings in the 
examination and that the only objective finding that was 
found was the absence of ankle jerks bilaterally, which was 
inconsistent with the veteran's claim of a problem on the 
left side stemming from a left sided back and sciatic nerve 
problems.  If the veteran had such a problem he would still 
have had a right ankle jerk.  

The examiner noted that the April 1998 affidavit was signed 
by a chiropractor rather than a M.D., or D.O.  The examiner 
opined that the March 1998 VA general medical examination had 
a very limited the neurologic section.  She added that the 
examiner must have relied entirely on the veteran's 
complaints to arrive at a diagnosis of degenerative disc 
disease with radicular pain.  

The examiner stated that there was absolutely no evidence 
that the veteran had anything more than degenerative disc 
disease based on a single old X-ray.  There was no objective 
neurologic evidence of either back disease, radicular 
symptoms or sciatic nerve problems.  The veteran's 
malingering during the examination was noted.  Evidence of 
mild diabetic neuropathy was present as evidenced by the 
bilateral absent ankle jerks.  

A CT scan was performed in January 1999.  It indicated that 
L3-L4 and L4-L5 were normal.  At L5-S1 a central disc 
protrusion was causing a mild ventral impression on the 
thecal sac.  A Schmorl's node was noted in the inferior 
endplate of L3.  Hypertrophic change was noted of the left 
sacroiliac joint. The impression was broad-based central disc 
protrusion at the L5-S1 level causing a mild broad ventral 
impression on the thecal sac.

A February 1999 VA electromyogram (EMG) report stated that 
the left motor nerve conduction studies showed slightly 
slowed conduction velocity with low to borderline normal 
amplitudes and preserved distal latencies.  Normal motor unit 
potentials without fibrillation were seen in the left 
posterior tibialis, left biceps femoris long head left 
gluteus maximus and paraspinal muscles in the lumbar 
paraspinal muscles and low lumbosacral paraspinal muscles.  
The interpretation was that there was EMG evidence of a 
chronic peripheral neuropathy with both axonal and 
demyelinating characteristics.  No left lumbosacral 
radiculopathy or left leg mononeuropathy was seen.  There was 
no medical evidence that attributed the peripheral neuropathy 
to the veteran's service-connected low back disability .

Analysis

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1999).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (1999).

Lumbosacral strain, severe, manifested by listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion a 10 percent 
rating is warranted.  For lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is for 
assignment.  Diagnostic Code 5295 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  The 20 percent and 10 
percent ratings based on X-ray findings, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, diagnostic code 5003.  Arthritis due to trauma is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
diagnostic code 5010 (1999).

The record is negative for objective medical evidence of 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc sufficient to warrant a higher 
evaluation under Diagnostic Code 5293.  The VA neurologic 
examiner specifically found that the bilateral absent ankle 
jerk was the product of diabetic neuropathy rather than the 
service-connected low back disability.  Similarly, the 
medical evidence does not indicate a severe limitation of 
motion under Diagnostic Code 5292.  In any event, 40 percent 
is the maximum permissible evaluation under Diagnostic Code 
5292.  The Board has reviewed the veteran's symptoms and 
finds that Diagnostic Code 5295 is the code that most closely 
describes the veteran's disability.  See Butts v. Brown, 5 
Vet.App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

The United States Court of Veterans Appeals (the Court) held 
that in evaluating a service-connected disability, functional 
loss due to pain under 38 C.F.R. § 4.40 (1999) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1999) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995).

In this case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort on movement, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  In fact, 
the neurologic examiner specifically noted that the veteran's 
complaints of pain did not make anatomic or neurologic sense 
and specifically noted that he was malingering during the 
examination.  He was also seen to move freely without 
objective evidence of pain when he wanted to.  The orthopedic 
examiner noted that the veteran walked better after the 
examination than during it.  The orthopedic examiner also 
attributed the veteran's peripheral neuropathy to his 
diabetes mellitus rather than his service-connected 
disability.  The CT scan indicated only a mild impression on 
the thecal sac.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating for the veteran's service-connected low back 
disability.  The veteran has already been awarded a 40 
percent evaluation under the diagnostic code for lumbosacral 
strain, which includes limitation of motion.  Therefore a 
separate evaluation under diagnostic code 5003 or 5010 is not 
for application.

The undersigned has considered the affidavit submitted by the 
veteran's chiropractor.  However, the VA neurologic and 
orthopedic examination reports are quite thorough and both 
indicate that the examiners had reviewed the entire claims 
file in addition to examining the veteran.  The two VA 
examiners set out the basis for their opinions in detail, the 
chiropractor did not.  The undersigned finds that the two VA 
reports are more credible than that of the chiropractor, 
especially since the CT scan and EMG findings were in 
accordance with the findings of the two VA examiners rather 
than those of the veteran's chiropractor.  

Additionally, to the extent that the veteran's statements 
argue that errors were made on examination reports and rating 
decisions, they are not probative.  Arguments over purported 
errors on reports do not constitute medical evidence.  To the 
extent the veteran argues that the physicians reached 
improper conclusions regarding his condition Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) applies.

The veteran's low back disability is currently evaluated as 
40 percent disabling, the maximum permissible evaluation 
under Diagnostic Code 5295.  The undersigned finds that the 
veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation for his 
low back disability.  38 C.F.R. § 4.7.  Therefore, the Board 
is compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
for a low back disability is not warranted.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for a low back 
disability is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under the rating schedule, arthritis, due to trauma, 
substantiated by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Part 4, Code 5010-5003 (1998).  



 

